Citation Nr: 0402531	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  98-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
epigastric hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO denied the 
appellant's claim of entitlement to a compensable evaluation 
for his service-connected hernia.  He disagreed and this 
appeal ensued.  


FINDING OF FACT

Residuals associated with postoperative epigastric hernia are 
limited to complaints of abdominal tenderness; examination 
status post umbilical hernia repair with no intestinal 
residual defects.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
epigastric hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
7338, 7339 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The appellant claimed 
entitlement to a compensable evaluation for residuals of a 
hernia operation in conjunction with a substantive appeal 
filed on another issue in July 1997.  The RO failed to send 
the appellant a letter providing notice of required 
information and evidence not previously provided necessary to 
substantiate the appellant's claim for a compensable 
evaluation. The RO did provide the appellant with a VA 
examination in March 1998, and as noted above, denied his 
claim in May 1998.  In the rating decision, which was sent to 
the appellant the following month, the RO provided the 
appellant with notice of what was required for a higher 
evaluation and what evidence was used to make its decision.  
The RO sent the appellant an August 1998 statement of the 
case discussing the criteria for proving the claim and the 
evidence considered in evaluating it.  In January 2003, the 
RO issued a supplemental statement of the case listing the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  Via 
February and May 2003 letters, the RO informed the appellant 
of the reasons for denial of a compensable evaluation, and of 
the information and evidence he could submit to substantiate 
the claim.  The May 2003 letter asked the appellant to 
provide information s as to any evidence he wanted VA to 
obtain on his behalf and also asked him to send any evidence 
VA needed.  It also informed the appellant of the assistance 
VA will provide.  

There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes VA and private 
medical records concerning the appellant's recent treatment 
for a variety of disorders, and the appellant has not 
identified any other sources of treatment for his hernia 
disability.  Assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The RO afforded the appellant VA 
examinations in March 1998 and June 2002. The Board concludes 
that VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

While these actions, when cobbled together, provide the 
notice contemplated by 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, the Board acknowledges that it was, at best, 
provided to the appellant long after the first adjudication 
of his claim.  However, the Board finds that this deficiency 
in timing is not prejudicial to the appellant.  In this case, 
the outcome depends on medical evidence showing the level of 
disability associated with his service-connected 
postoperative epigastric hernia.  As noted, VA has provided 
medical examinations to the appellant as required by VA law 
and regulation.  The appellant has been asked to tell VA of 
any other information or medical evidence he wanted VA to 
retrieve for him.  He notified VA of additional private 
medical evidence in connection with this claim.  This 
information was sent to VA by the appellant with the 
assistance of his congressman's office.  While those private 
records are not relevant as to the instant claim, they do 
show that the appellant has submitted additional evidence he 
believes is necessary to decide his claim.  The potential 
sources of information and medical evidence, that is to say 
VA and the appellant, have been exhausted.  Accordingly, the 
Board finds that the deficiency in the timing of the VCAA 
notice to the appellant is not prejudicial to the claim.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The disability has been evaluated using the criteria of 
Diagnostic Code 7339, for postoperative ventral hernia.  

100 percent:  Massive, persistent, severe diastasis of 
recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  

40 percent:  Large, not well supported by belt under 
ordinary conditions.  

20 percent:  Small, not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.

Noncompensable:  Wounds, postoperative, healed, no 
disability, belt not indicated.  

The disability might alternatively be evaluated using the 
criteria of Diagnostic Code 7338 for an inguinal hernia.  

60 percent:  Large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  

30 percent:  Small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or 
not readily reducible.  

10 percent:  Postoperative recurrent, readily reducible 
and well supported by truss or belt.  

Noncompensable:  Not operated, but remedial; or small, 
reducible, or without true hernia protrusion.  

Note:  Add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means 
that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second 
hernia, if the latter is of compensable degree.  

38 C.F.R. § 4.114 (2003).  

VA examinations in March 1998 indicated no weight gain or 
loss, vomiting, nausea, constipation, or diarrhea, and a 
well-healed surgical scar.  There was a very small ventral 
hernia not related to the service-connected disability.  The 
diagnosis was right inguinal hernia with status post repair 
with positive postoperative findings of well-healed surgical 
scar, and an otherwise normal examination and no recurrent 
hernia or residual side effects.  

VA examinations in June 2002 indicated the appellant 
complained of abdominal tenderness twice weekly, lasting 35 
minutes to one hour, for which he used an over-the-counter 
medication.  He reported losing 20 pounds due to changed 
eating habits following a heart attack in 2001.  He denied 
nausea, vomiting, and fistulas, and reported constipation a 
couple of times per week.  Examination revealed a well-
nourished adult male with no signs of malnutrition.  The 
abdominal scar was not adherent and nontender and showed no 
signs of herniation or depression.  The diagnosis was status 
post umbilical hernia repair with no intestinal residual 
defects.  

These examination results, from 1998 and again in 2002, show 
healed scars and no residual disability.  There was no need 
for a truss or belt and no hernia protrusion.  The results 
correspond to the criteria for noncompensable evaluations 
using the criteria of Diagnostic Codes 7338 or 7339.  The 
results are not supportive of the criteria for the minimal 
compensable evaluation (10 percent) under Diagnostic Code 
7338, as there is no indication the hernia is of such 
severity as to be reduced or supported by a truss or belt.  
The result are also not indicative of a 20 percent evaluation 
under Diagnostic Code 7339 because there is no evidence of a 
small postoperative ventral (or other hernia) hernia, not 
well supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.   

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
weight of the evidence is not in equipoise, and the 
preponderance of the evidence is against a compensable 
evaluation for postoperative epigastric hernia.  


ORDER

A compensable evaluation for postoperative epigastric hernia 
is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



